UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1353


In re: PRIEST MOMOLU V.S. SIRLEAF, Priestess Emma S. Urey, Parents and
next Friends of Menelik Nimrod the Blessed one Sirleaf,

                    Petitioner.



               On Petition for Writ of Mandamus. (8:18-cv-00393-TDC)


Submitted: June 4, 2018                                           Decided: June 8, 2018


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Momolu V.S. Sirleaf petitions for a writ of mandamus seeking an order from this

court directing the district court to file his 28 U.S.C. § 2254 (2012) petition for Menelik

Sirleaf. The § 2254 petition was filed by the district court on February 5, 2018 and

stricken on April 30, 2018. The district court mailed a copy of its order to Sirleaf’s

address, but it was returned as undeliverable. Mandamus relief is a drastic remedy and

should be used only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S.

394, 402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). The

party seeking issuance of the writ must have no other adequate means to attain relief, and

he bears the burden of showing that his right to the writ is clear and indisputable.

Moussaoui, 333 F.3d at 517 (citations omitted). We have reviewed the petition and

conclude that Sirleaf fails to make this showing. Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for writ of mandamus. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2